TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00327-CR
NO. 03-09-00328-CR


Steven Dwayne Mitchell, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NOS. 63640 & 64163, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Steven Dwayne Mitchell was convicted on a plea of guilty to charges of evading
arrest with a motor vehicle with a deadly weapon and possession of four grams or more but less
than two hundred grams of a controlled substance.  See Tex. Penal Code Ann. § 38.04 (West 2003)
(evading arrest); Tex. Health & Safety Code Ann. § 481.115 (West 2003).  The court sentenced him
to ten years and fourteen years in prison for the respective offenses, with the terms to be served
concurrently.  He now seeks to appeal.
		The trial court has certified that:  (1) this is a plea bargain case and Mitchell
has no right of appeal, and (2) Mitchell waived the right of appeal.  The appeal is dismissed.  See
Tex. R. App. P. 25.2(a)(2), (d).  At the trial court in both cases, Mitchell signed a document
entitled Disclosure of Plea Recommendations.  Mitchell was sentenced in accordance with the
recommendations.  At the trial court in both cases, Mitchell signed a document entitled Waiver of
Motion for New Trial and Motion in Arrest of Judgment and Waiver of Right to Appeal that states
in relevant part as follows:  "COMES NOW the defendant in person and in open court together with
his attorney and would show the court as follows: . . . (5) That he does not wish to appeal his
conviction and expressly waives his right to appeal."
		Because a certification that appellant has a right to appeal has not been made part of
the record, this appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed
Filed:   July 14, 2009
Do Not Publish